Citation Nr: 0510185	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip 
replacement.

2.  Entitlement to an increased rating for post traumatic 
arthritis, status post left knee arthroplasty, currently 
evaluated as 30 percent disabling. 

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 20, 1935 to 
August 28, 1935, from August 30, 1935 to August 1937, from 
April 1941 to May 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which inter alia denied entitlement 
to service connection for a left hip replacement, and 
increased the rating for arthritis of the left knee and 
hearing loss, to 30 percent and 10 percent respectively.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran's right hip 
replacement was caused by the veteran's service connected 
left knee. 

3.  The veteran's post traumatic arthritis, status post left 
knee arthroplasty is currently manifested by chronic 
residuals consisting of severe painful motion and weakness in 
the affected extremity.

4.  Audiological findings correspond to auditory Level III 
designation (better ear) and auditory Level IV designation 
(poorer ear), respectively.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
condition requiring right hip replacement was incurred as a 
result of service connected left knee disability.  38 
U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.310 (2004).  

2.  The schedular criteria for a 60 percent rating, but no 
higher, for post traumatic arthritis, status post left knee 
arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5055 (2004).    

3.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  This legislation provides among other things for 
notice and assistance to claimants under certain 
circumstances.  See also 38 C.F.R. § 3.159.  The Board notes 
that this law was considered by the RO prior to the 
adjudication of the claim as shown by correspondence issued 
in August 2002.  Thus, there is no prejudice to the veteran 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case, it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The claimant was provided VCAA notice in August 2002 and an 
appropriate amount of time to respond before the initial 
rating action of December 2002 in this case.  Moreover, in 
this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Additionally, the Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, to proceed with the adjudication of the issues on 
appeal would not be prejudicial error to the claimant.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.    

Introduction

The veteran was born in September 1917.  He was a squadron 
commander in the Air Force during World War II, and, 
according to an April 1945 news article, he was awarded the 
Distinguished Flying Cross and Air Medal.   

Service Connection

The veteran claims that a right hip replacement was 
necessitated/caused by his service connected left knee 
disorder.  He is currently service connected for post 
traumatic arthritis, status post left knee arthrotomy.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability that is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  

In a claim for service connection, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

In a letter dated July 29, 2002, the veteran's private 
physician noted the veteran's service connected left knee 
injury and indicated that he developed severe osteoarthritis 
in the right hip secondary to the added stress on that hip 
related to his left knee.  The physician was affiliated with 
The Orthopedics Group, PC, a group of surgeons and 
specialists in bone and joint care.

The veteran was afforded a VA examination in October 2002, in 
which the examiner, a physician's assistant, concluded that 
the right hip was not likely related to the service connected 
left knee.  Conclusions were based on seeing a large volume 
of patients with arthritic changes in the lower extremities 
who have never had trauma of a separate weightbearing joint.  
The a physician's assistant also indicated that they saw a 
large number of patients who, like the veteran, had total 
knee arthroplasty and never develop arthritis in the other 
weightbearing joints.  The opinion was based on years of 
orthopedic training, including six years in private practice.  

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991). 

The Board finds that the evidence in this case, particularly 
the competent opinion of a physician to the effect that the 
right hip arthritis resulted from the service connected 
stress caused by the left knee disorder has been sufficient 
to place the evidence in equipoise, and in such circumstance, 
reasonable doubt must be resolved in favor of the veteran.  
Accordingly, service connection for right hip replacement 
secondary to service connected left knee is warranted.

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Left Knee

Service connection for the left knee has been in effect since 
1965.  A private physician, in correspondence dated in July 
2002, reported the veteran's left knee as having undergone a 
total replacement approximately 15 years earlier and that a 
revision was required about 5 years prior to that letter.  

As noted above, the veteran was afforded a VA examination in 
October 2002.  The veteran reported daily symptoms with two 
total arthroplasties.  He reported daily pain and swelling, 
worse with overexertion and weightbearing.  He reported give-
way episodes and frequent falls due to weakness and limited 
mobility.  The examiner noted trace effusion in the left 
knee.  At that point, he demonstrated full extension at 0 
degrees with maximum flexion to 80 degrees.  Range of motion 
was noted as painful, without evidence of instability or 
laxity.  The examiner conceded that the veteran could go 
through periods of painful flare-ups, which may alter his 
strength, coordination and range of motion.

A private physician submitted correspondence dated in 
November 2003.  In pertinent part, the physician indicated 
that the veteran has chronic pain in the knee and suffers 
from decreased range of motion.   He noted that the veteran 
was unable to fully extend the knee nor was he able to flex 
it more than 90 degrees.  

At his hearing before the undersigned, the veteran reported 
limitation of motion and more or less constant chronic knee 
pain.  He also indicated that he fell frequently due to 
incoordination.  

Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Considering the chronic painful motion and lower extremity 
weakness, the Board finds that the veteran's left knee 
disability more nearly approximates the 60 percent evaluation 
under Diagnostic Code 5055, which is the maximum rating 
allowed under that Diagnostic Code more than a year after 
knee replacement.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder. 

Bilateral Hearing Loss

The veteran was afforded a VA audiological examination in 
November 2002.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
80
LEFT
45
50
60
70
80

The average decibel loss between 1000 and 4000 hertz was 65 
decibels in the right ear, and 65 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear and 78 percent in the left 
ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

The audiological findings correspond to auditory Level III 
designation (better ear) and auditory Level IV designation 
(poorer ear), respectively.  The current findings do not 
approximate an evaluation in excess of 10 percent.

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities at issue have 
caused marked interference with employment beyond that which 
is contemplated under the schedular criteria, or that there 
has been any necessary inpatient care.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to service connection for a right hip replacement 
is granted. 

Entitlement to increased evaluation to 60 percent, but not in 
excess thereof, for post traumatic arthritis, status post 
left knee arthroplasty is granted, subject to the provisions 
governing the award of monetary benefits. 

Entitlement to increased evaluation for bilateral hearing 
loss is denied. 



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


